Order entered May 22, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01425-CV

               ALBERT MORRIS AND TILDA MORRIS, ET AL., Appellants

                                                  V.

               UNIFIED HOUSING FOUNDATION INC., ET AL., Appellees

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-11-15358

                                             ORDER
       We DENY appellants’ May 7, 2014 “motion to compel turnover of property to court

clerk for safe keeping” and appellants’ May 8, 2014 “motion to sever appeals.” Appellants shall

file their brief on the merits no later than June 23, 2014.




                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE